UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-52550 ZORO MINING CORP. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3040 North Campbell Avenue #110 Tucson, Arizona (Address of principal executive offices) (Zip Code) (520) 299-0390 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.49,581,534 shares of common stock as of December 9, 2011. 1 EXPLANATORY NOTE The purpose of this amendment on Form 10-Q/A to Zoro Mining Corp.’s Quarterly Report on Form 10-Q for the period endedOctober 31, 2011, filed with the Securities and Exchange Commission on December 22, 2011, is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Accordingly, we have checked “Yes” as to whether registrant has submitted electronically and posted on its corporate Web site, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. 2 Item 6.Exhibits Exhibit No. Document Articles of Incorporation (1) Certificate of Change effective February 9, 2007 (2) Articles of Merger effective March 19, 2007 (2) Certificate of Change effective April 22, 2009 (3) Bylaws (1) Mineral Assets Option Agreement dated September 23, 2009 among each of Gareste Limitada, Twaine Assets SA, Agosto Corporation Limited, Yu Cui, Zhao Heng, Ye Bin, Sun Suzhuan, Chen Zou and Zoro Mining Corp. (4) Asset Purchase Agreement dated February 22, 2010 between Zoro Mining Corp. and South American Inmobilaria S.A.C. and Donald Le Roy Stiles (5) Binding Letter of Intent for Participation in the Escondida Project dated March 31, 2011(6) Settlement Agreement between the Company and Andrew Brodkey, dated August 15, 2009(8) Settlement Agreement between the Company and Harold Gardner, dated August 15, 2009(8) Settlement Agreement between the Company and Harold Gardner, dated August 15, 2009(8) Settlement Agreement between the Company and Sage Associates Inc., dated August 15, 2009(8) Settlement Agreement between the Company and Pro Business Trust, dated August 15, 2009(8) Debt Assignment Agreement among the Company, Gareste Limitada, and Harold Gardner, dated August 17, 2009(8) Mineral Property Acquisition Agreement, dated for reference as fully executed on April 12, 2007, as entered into as entered between Zoro Mining Corp. and each of Eduardo Esteffan M., Fresia Sepulveda H., Eduardo Esteffan S., Gretchen Esteffan S., Claudio Esteffan S. and Integrity Capital Group, LLC (7) Corporate Support Agreement between the Company and Sweetwater Capital Corp., dated May 1, 2007(8) Convertible Note in the principal amount of $200,000, dated November 7, 2008(8) Promissory Note between the Company and Sweetwater Capital, dated September 12, 2008(8) Promissory Note between the Company and Woodburn Holdings Ltd., dated October 2, 2009(8) Promissory Note from the Company to 1218716 Alberta Ltd., dated September 16, 2009(8) Promissory Note between the Company and WestPeak Ventures of Canada Ltd., dated September 17, 2008(8) Promissory Note between the Company and Timothy Brock., dated November 28, 2008(8) Advisory Services Agreement between the Company and Viewpoint Securities, LLC, dated January 8, 2010(8) Form of Restricted Stock Agreement, dated August 29, 2011* Form of Settlement Agreement, dated October 11, 2011* Certification of Chief Executive Officer Pursuant to Rule 13a-14(a) or 15d-14(a) of the Securities Exchange Act.* Certification of Chief Financial Officer Pursuant to Rule 13a-14(a) or 15d-14(a) of the Securities Exchange Act.* Certification of Chief Executive Officer and Chief Financial Officer Under Section 1350 as Adopted Pursuant to Section 906 of the Securities Exchange Act.* 101.INS XBRL INSTANCE DOCUMENT ** 101.SCH XBRL TAXONOMY EXTENSION SCHEMA ** 101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE ** 101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE ** 101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE ** 101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE ** * PreviouslyFiled ** Filed herewith Incorporated by reference from Form SB-2 filed with the SEC on August 10, 2005. Incorporated by reference from Form 8-A Registration Statement filed with the SEC on April 5, 2007. Incorporated by reference from Form 8-K filed with the SEC on April 22, 2009. Incorporated by reference from Form 8-K/A filed with the SEC on October 19, 2009. Incorporated by reference from Form 8-K filed with the SEC on February 26, 2010. Incorporated by reference from Form 8-K filed with the SEC on April 6, 2011. Incorporated by reference from Form 8-K filed with the SEC on April 16, 2007. Incorporated by reference from Form 10-K filed with the SEC on August 17, 2011. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ZORO MINING CORP. By: /s/Harold Gardner Harold Gardner Interim Chief Executive Officer, President and a director Date: December 22, 2011 By: /s/Frank Garcia Frank Garcia Chief Financial Officer Date: December 22, 2011 4
